COMBS, Judge,
dissenting.
I can find no rationale or justification for refusing to extend the survival statute (KRS 413.180) as interpreted by Conner, supra, to cases involving the Board of Claims. The doctrine of sovereign immunity, having been waived by the General Assembly by KRS 44.110 in limited fashion to allow claims against the Commonwealth, should not preclude application of the “savings statute” to the case at bar.
Although (amazingly) appellant did not rely upon either KRS 413.180 or Conner, I can find no rational basis for creating two differently affected classes of plaintiffs/personal representatives in wrongful death cases: one group having as long as two years in which to file suit and another cut short and enjoying less than a full year (as in this case) in which to bring an action. Sovereign immunity does not demand nor justify such an unequal result.